Citation Nr: 1013012	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  What evaluation is warranted for a recurrent major 
depressive disorder associated with psoriasis from October 
17, 2003, to February 1, 2008?

2.  What evaluation is warranted for a recurrent major 
depressive disorder associated with psoriasis from February 
2, 2008?

3.  Entitlement to a compensable rating for post-traumatic 
myositis ossificans of the right (major) elbow from October 
17, 2002, to October 16, 2003.

4.  Entitlement to a rating in excess of 10 percent for 
post-traumatic myositis ossificans of the right (major) 
elbow since October 17, 2003.

5.  Entitlement to a rating in excess of 10 percent for a 
lumbar strain with traumatic arthritis from October 17, 
2002, to September 11, 2005.

6.  Entitlement to a rating in excess of 20 percent for a 
lumbar strain with traumatic arthritis since September 12, 
2005.

7.   Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the case was later 
transferred to the RO in Waco, Texas.

In June 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  In 
October 2007, the Board remanded the increased rating issues 
involving a mental disorder and the right elbow and lumbar 
spine disabilities for further development.

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for 
neurological disabilities of the right upper extremity and 
the lower extremities have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  From October 17, 2003, to February 1, 2008, the 
Veteran's recurrent major depressive disorder was manifested 
by occupational and social impairment with reduced 
reliability and productivity.

2.  Since February 2, 2008, the Veteran's recurrent major 
depressive disorder has been productive of deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.

3.  From October 17, 2002, to October 16, 2003, post-
traumatic myositis ossificans of the right elbow was not 
manifested by any limitation of forearm flexion, extension, 
supination, or pronation.

4.  Since October 17, 2003, post-traumatic myositis 
ossificans of the right (major) elbow has not been 
manifested by a limitation of forearm flexion to 90 degrees, 
by a limitation of forearm extension to 75 degrees, by 
evidence that forearm flexion and extension if rated 
individually would amount to a combined evaluation of at 
least 20 percent, or by limitation of pronation with motion 
lost beyond the last quarter of the arc.

5.  From October 17, 2002, to September 11, 2005, a lumbar 
strain with traumatic arthritis was not manifested by a 
moderate limitation of motion, or by muscle spasm on extreme 
forward bending and a unilateral loss of lateral spine 
motion in standing position.

6.  From September 26, 2003, to September 11, 2005, a lumbar 
strain with traumatic arthritis was not productive of 
thoracolumbar forward flexion less than 61 degrees; a 
combined range of thoracolumbar motion less than 121 
degrees; or muscle spasm, guarding, or localized tenderness 
severe enough to cause an abnormal gait or abnormal spinal 
contour.

7.  Since September 12, 2005, a lumbar strain with traumatic 
arthritis has not been manifested by a severe limitation of 
lumbar motion, or severe lumbosacral strain.

8.  Since September 12, 2005, the lumbar strain with 
traumatic arthritis has not been productive of thoracolumbar 
forward flexion less than 30 degrees or favorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for a recurrent 
major depressive disorder associated with psoriasis from 
October 17, 2003, to February 1, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9434 (2009).

2.  Since February 2, 2008, the criteria for a 70 percent 
evaluation for recurrent major depressive disorder 
associated with psoriasis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9434.

3.  From October 17, 2002, to October 16, 2003, post-
traumatic myositis ossificans of the right (major) elbow did 
not met the criteria for a compensable evaluation.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, Diagnostic Code 5023 
(2009).

4.  Since October 17, 2003, post-traumatic myositis 
ossificans of the right (major) elbow does not meet the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5023.

5.  From October 17, 2002, to September 11, 2005, a lumbar 
strain with traumatic arthritis did not meet the criteria 
for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.31, 4.71a, Diagnostic Code 5237 (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5295 (2003).

6.  Since September 12, 2005, a lumbar strain with traumatic 
arthritis did not meet the criteria for an evaluation 
greater than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.71a, 
Diagnostic Code 5237 (2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What evaluations are warranted for recurrent major 
depressive disorder associated with psoriasis?

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Pursuant to the Board's remand, the RO obtained 
additional VA treatment records and afforded the claimant a 
VA psychiatric examination in June 2009.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of 
this appeal.

Governing law and regulations

In July 2004, the RO granted service connection for a mental 
disorder associated with psoriasis (sic).  The RO assigned a 
10 percent  rating effective October 17, 2003.  In a 
September 2009 rating decision, the RO reclassified the 
appellant's psychiatric disorder as recurrent major 
depressive disorder associated with psoriasis.  The RO 
assigned a 30 percent disability rating effective February 
2, 2008, and a 50 percent disability rating effective June 
24, 2009.

Rating criteria
 
Under the current criteria, a 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (citing the DSM-IV, p. 32).
 
Global assessment of functioning  scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
 Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).
 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  Id.

Analysis

The Board is presented with a record on appeal that 
demonstrates that, in addition to major depressive disorder, 
treating medical professionals have diagnosed PTSD.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In a May 2009 rating 
decision, the RO denied entitlement to service connection 
for PTSD.

Various VA examiners have not diagnosed PTSD.  Pursuant to 
Mittleider and in light of the lack of a diagnosis of PTSD 
in a report of a VA examination, the Board will attribute 
all reported psychiatric symptomatology to the service-
connected major depressive disorder.

A review of April 2004, February 2008, and June 2009 VA 
examination reports, as well as VA treatment records dated 
from 2004 to 2009 shows that from October 17, 2003, to 
February 1, 2008, the Veteran's recurrent major depressive 
disorder was manifested by occupational and social 
impairment with reduced reliability and productivity, and 
that since February 2, 2008, the recurrent major depressive 
disorder has been manifested by deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.

Although the April 2004 VA examiner only assigned a global 
assessment of functioning score of 67, that psychiatrist 
noted that the Veteran had some difficulty establishing and 
maintaining work relationships, and that he had difficulty 
understanding simple and complex commands, two of the 
examples of symptoms for a 50 percent disability rating.  
The Veteran did not have suicidal ideation, but mood and 
affect were abnormal.  The appellant's psoriasis was noted 
to cause the appellant to be frustrated very easily.  While 
the April 2004 VA examiner noted that the appellant had 
outbursts of anger and poor impulse control, neither the 
examiner nor the claimant described any periods of violence.  
Even though the examiner noted that the Veteran was 
depressed, there was no evidence that his depression was 
near-continuous in severity, especially in light of the 
global assessment of functioning score of 67.  

Moreover, various treating medical professionals assigned 
global assessment of functioning scores ranging from a high 
of 55 to a low of 40 for the period from October 17, 2003, 
to February 1, 2008.  While medical professionals assigned 
global assessment of functioning scores below 50 three times 
during that period, the various mental status examinations 
do not discuss symptomatology to warrant a 70 percent 
disability rating.  For example, the mental status 
examinations did not reveal suicidal ideation, a neglect of 
personal hygiene, illogical speech, or obsessional rituals.  
While these examinations describe that the appellant's mood 
as depressed, there was no evidence that his depression was 
near-continuous in severity

The VA examiner who saw the Veteran on February 2, 2008 
assigned a global assessment of functioning score of 60 for 
the prior year, and discussed the appellant's report of 
suicidal and homicidal ideation, irritability, concentration 
difficulties, dysomnia, and self isolation.  The appellant 
had an agitated mood.  Suicidal ideation is an example of a 
symptom for a 70 percent disability rating.  The VA examiner 
noted that the claimant had deficiencies in thinking, family 
relations, work, and mood.  In particular, the examiner 
indicated the appellant had problems with concentration, 
irritability with his spouse, difficulty following 
instructions, poor social interaction.  His presentation was 
depressed and angry.  The June 2009 VA examiner made similar 
findings.  The June 2009 VA examiner added that the Veteran 
did not have much of a social or relational life and that he 
had no recreational life at all.  In light of the foregoing, 
the Board finds that a 70 percent rating is in order from 
February 2, 2008.

The February 2008 and June 2009 VA examination reports do 
not show that the major depressive disorder was manifested 
by a total occupational and social impairment.  Indeed, the 
Veteran is still able to work 20 to 30 hours a week and 
remains married.  Moreover, there was no evidence of 
hallucinations, delusions, or a thought disorder.  While the 
claimant reported at the February 2008 VA examination 
suicidal and occasional homicidal ideation in the form of 
road rage, he denied suicidal or homicidal ideation at the 
June 2009 VA examination.  Thus, there is no evidence that 
the appellant is in persistent danger of hurting himself or 
others.

The symptoms presented by the claimant's major depressive 
disorder are fully contemplated by the rating schedule.  
There is no evidence his disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  There is no evidence that this disorder at any 
time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Post-traumatic myositis ossificans of the right elbow.

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2004 and November 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided notice of the specific rating criteria used to 
evaluate his elbow disability in the May 2005 statement of 
the case.  In March 2006 correspondence VA notified the 
appellant of how VA determines the disability rating and 
effective date.  The claim was readjudicated in a September 
2009 supplemental statement of the case.  Thus, any timing 
error as to notice of the specific rating criteria and as to 
notice of how VA determines the disability rating and 
effective date was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington.  Pursuant to the Board's remand, 
the RO obtained additional VA treatment records and afforded 
the claimant a pertinent VA examination in June 2009.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence, there 
is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

Reports of VA examinations show that the Veteran is right-
handed.  

Myositis ossificans is rated based upon limitation of motion 
of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 
5023.  When the limitation of motion of the affected part is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5206 
provide a 10 percent rating when flexion of the major 
forearm is limited to 100 degrees, and for a 20 percent 
rating when it is limited to 90 degrees.  Diagnostic Code 
5207 pertains to a limitation of extension of the major 
forearm, and that Code provides for a 10 percent rating when 
extension is limited to 60 degrees, and a 20 percent rating 
when extension is limited to 75 degrees.  Finally, 
Diagnostic Code 5208 provides a 20 percent rating when major 
forearm flexion is limited to 100 degrees and extension 
limited to 45 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides for a 10 percent evaluation 
when supination is limited to 30 degrees or less.  A 20 
percent rating is warranted when there is a limitation of 
pronation to the point that motion is lost beyond the last 
quarter of arc, and the hand does not approach full 
pronation.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension 
of the elbow is from zero degrees of extension to 145 
degrees of flexion, forearm pronation is from zero to 80 
degrees, and normal forearm supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  

Analysis

In August 1993, the RO granted service connection for this 
disability and assigned a noncompensable rating.  In an 
April 2005 rating decision, the RO assigned a 10 percent 
disability rating effective October 17, 2003, the date of 
the claim for an increased rating.

The evidence shows that from October 17, 2002, to October 
16, 2003, post-traumatic myositis ossificans of the right 
elbow was not manifested by any limitation of forearm 
flexion, forearm extension, supination, or pronation.  There 
is no medical evidence from this period regarding the right 
elbow.  The latest medical evidence prior to the March 2004 
VA examination is a report of a February 2000 VA 
examination.  At that examination, the Veteran had a full 
range of motion in the right elbow and forearm: flexion and 
extension was from zero to 145 degrees; pronation was from 
zero to 80 degrees; and supination was from zero to 85 
degrees.

A review of March 2004, September 2005, February 2008, and 
June 2009 VA examination reports shows that since October 
17, 2003, post-traumatic myositis ossificans of the right 
(major) elbow has not been manifested by a limitation of 
forearm flexion to 90 degrees, by a limitation of forearm 
extension to 75 degrees, by evidence that forearm flexion 
and extension if rated individually would amount to a 
combined evaluation of at least 20 percent, or by limitation 
of pronation with motion lost beyond the last quarter of the 
arc.  Rather, these examination reports show that forearm 
flexion was to at least 135 degrees, forearm extension was 
at least to 10 degrees, and pronation was at least to 70 
degrees.  Indeed, at the June 2009 examination the Veteran's 
range of right elbow motion was described as normal and 
asymptomatic.

The Board has considered the holding in DeLuca, but finds 
that schedular evaluations in excess of zero and 10 percent 
are not warranted.  The evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires consideration of functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  The 
June 2009 VA examiner stated that repetitive range of motion 
testing did not produce a decrease in either range of motion 
or function.  That examiner added that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, 
guarding of movement, or tenderness, except for tenderness 
without swelling upon a finger pressing over the extensor 
surface of the olecranon.  The February 2008 VA examiner 
noted that range of motion testing revealed no evidence of 
discomfort, loss of mobility or function, or instability.  
The September 2005 VA examiner indicated that there was no 
additional limitations from pain, fatigue, weakness, lack of 
endurance, or incoordination, and that he was unable to 
estimate without resorting to speculation whether there was 
any additional limitation due to flare-ups.  The March 2004 
VA examiner stated that range of motion of the right elbow 
was limited by pain, fatigue, weakness, and lack of 
endurance, with pain causing the major functional impact.  

The symptoms presented by the claimant's post-traumatic 
myositis ossificans of the right elbow are fully 
contemplated by the rating schedule.  There is no evidence 
his disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence that this disorder at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun.

As such, entitlement to higher ratings is denied.  In 
reaching this determination, the Board acknowledges that VA 
is required to resolve the benefit of the doubt in favor of 
the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against 
the Veteran's claims for increased ratings for post-
traumatic myositis ossificans of the right elbow.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

The appeal is denied.

Lumbar strain with traumatic arthritis.

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2004 and November 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided notice of the specific old rating criteria used to 
evaluate a lumbar spine disability in a June 2000 rating 
decision and notice of the new rating criteria in the July 
2004 rating decision.  In March 2006 correspondence VA 
notified the appellant of how VA determines the disability 
rating and effective date.  The claim was readjudicated in a 
September 2009 supplemental statement of the case.  Thus, 
any timing error as to notice of how VA determines the 
disability rating and effective date was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington.  Pursuant to the Board's remand, 
the RO obtained additional VA treatment records and afforded 
the claimant a VA spine examination in June 2009.  Stegall.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.

Governing law and regulations

Historically, an August 1993 rating decision granted service 
connection for lumbosacral strain with traumatic arthritis, 
and assigned an initial rating of 10 percent under the old 
Diagnostic Code 5010-5295.  His current claim was received 
in October 2003.  In a January 2006 rating decision, the RO 
assigned a 20 percent disability rating effective September 
12, 2005 under the new Diagnostic Code 5237.

The spine rating criteria were changed within a year prior 
to the receipt of the Veteran's claim.  Effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Under these circumstances, the regulation 
as it existed prior to the change is applicable to the 
appellant's claims for the periods prior to and after the 
dates of the respective regulatory changes, and the revised 
regulations are applicable from the effective dates of the 
change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Under former Diagnostic Code 5292, slight, moderate, and 
severe limitations of motion of the lumbar spine warranted a 
10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

The old Diagnostic Code 5295 provided for a 10 percent 
rating for characteristic pain on motion, and a 20 percent 
rating for a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in a standing position.  A 40 percent evaluation is 
warranted when severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the new criteria, a 40 percent rating is warranted 
when forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of 
the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is not greater 60 degrees; when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or when muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): VA evaluates any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242.

Analysis

The Board is initially presented with a record on appeal 
that demonstrates that, in addition to the lumbar strain 
with traumatic arthritis, medical professionals have 
diagnosed lumbar degenerative disc disease.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.   Mittleider.

A review of the February 2000 and March 2004 VA examination 
reports shows that from October 17, 2002, to September 11, 
2005, the lumbar strain with traumatic arthritis was not 
manifested by a moderate limitation of lumbar motion.  These 
examination reports reflect that forward flexion was to at 
least 70 degrees, extension was to at least 20 degrees, 
lateral flexion was to at least 25 degrees bilaterally, and 
rotation was to at least 25 degrees bilaterally.  These 
examination reports reveal the combined range of motion was 
to at least 190 degrees.  These examination reports also 
show no muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position.  The 
March 2004 VA examiner specifically noted an absence of a 
muscle spasm.  Similarly, a review of the March 2004 VA 
examination report reveals that from September 26, 2003, to 
September 11, 2005, the lumbar strain with traumatic 
arthritis was not productive of thoracolumbar forward 
flexion less than 60 degrees; a combined range of 
thoracolumbar motion less than 120 degrees; or muscle spasm, 
guarding, or localized tenderness severe enough to cause an 
abnormal gait or abnormal spinal contour.

A review of the September 2005, February 2008, and June 2009 
VA examination reports shows that since September 12, 2005, 
the lumbar strain with traumatic arthritis has not been 
manifested by a severe limitation of lumbar motion, or a 
severe lumbosacral strain.  These examination reports 
reflect that forward flexion was to at least 50 degrees, 
extension was to at least 10 degrees, lateral flexion was to 
at least 30 degrees bilaterally, and rotation was to at 
least 30 degrees bilaterally.  These examination reports 
reveal the combined range of motion was to at least 180 
degrees.  There is no evidence of listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, a 
unilateral loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
Likewise, a review of these VA examination reports reveals 
that since September 12, 2005, the lumbar strain with 
traumatic arthritis has not been productive of thoracolumbar 
forward flexion less than 30 degrees or favorable ankylosis 
of the entire thoracolumbar spine.

The Board has considered the holding in DeLuca, but finds 
that schedular evaluations in excess of 10 and 20 percent 
are not warranted.  The June 2009 VA examiner stated that 
repetitive range of motion testing did not produce a 
decrease in range of motion or function.  While there was 
objective evidence of pain and moderate lumbar and 
paralumbar tenderness, there was no objective evidence of 
weakness or spasm.  The February 2008 VA examiner noted that 
range of motion testing revealed evidence of discomfort and 
loss of mobility.  The September 2005 VA examiner indicated 
that there was discomfort on flexion at 50 degrees and 
extension at 20 degrees.  The March 2004 VA examiner stated 
that range of lumbar motion was limited by pain, fatigue, 
and lack of endurance, but not weakness or incoordination.  
Pain was noted to be a major functional impact.  The 
February 2000 VA examiner noted that there was no pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repeated use affecting the lumbar spine range of 
motion.  

The symptoms presented by the claimant's lumbar strain with 
traumatic arthritis are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disorder 
at any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun.

As such, entitlement to higher ratings is denied.  In 
reaching this determination, the Board acknowledges that VA 
is required to resolve the benefit of the doubt in favor of 
the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against 
the Veteran's claims for increased ratings for lumbar strain 
with traumatic arthritis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The appeal is denied.


ORDER

A 50 percent evaluation, but not higher, from October 17, 
2003, to February 1, 2008, is granted for a recurrent major 
depressive disorder associated with psoriasis, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A 70 percent evaluation, but not higher, since February 2, 
2008, is granted for a recurrent major depressive disorder 
associated with psoriasis, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for post-traumatic 
myositis ossificans of the right (major) elbow from October 
17, 2002, to October 16, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic myositis ossificans of the right (major) 
elbow since October 17, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
lumbar strain with traumatic arthritis from October 17, 
2002, to September 11, 2005, is denied..

Entitlement to an evaluation in excess of 20 percent for a 
lumbar strain with traumatic arthritis since September 12, 
2005, is denied.


REMAND

In the July 2004 rating decision, entitlement to a total 
disability rating based on individual unemployability was 
denied.  In a June 2005 VA Form 9, the Veteran stated that 
due to various disabilities, he had not been able to work 
since June 2004.  The Board construes that document as a 
notice of disagreement as to the denial of entitlement to a 
total disability rating based on individual unemployability.  
As such, a statement of the case must be issued concerning 
this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).

The Board notes that the RO readjudicated the issue of 
entitlement to a total disability rating based on individual 
unemployability in a May 2009 rating decision.  Therefore, 
the temporary file regarding this adjudication must be 
obtained before a statement of the case is issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the temporary 
file regarding the adjudication of 
entitlement to a total disability rating 
based on individual unemployability in 
the May 2009 rating decision.  The 
temporary file should be associated with 
the Veteran's claims file.

2.  The RO should issue a statement of 
the case addressing the claim of 
entitlement to a total disability rating 
based on individual unemployability.  
The Veteran is hereby informed that the 
Board may only exercise appellate 
jurisdiction over this matter if he 
perfects an appeal in a timely manner.  
38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2009).

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


